******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
FREDERICK ANDERSON v. MARILYN ANDERSON
              (AC 36338)
               Lavine, Mullins and Schaller, Js.
    Argued January 22—officially released October 13, 2015

 (Appeal from Superior Court, judicial district of
 Fairfield, Hon. Howard T. Owens, Jr., judge trial
                    referee.)
Richard C. Marquette, for the appellant (plaintiff).
James A. Cuddy, for the appellee (defendant).
                          Opinion

   SCHALLER, J. The plaintiff, Frederick Anderson,
appeals from the judgment of the trial court dissolving
his marriage to the defendant, Marilyn Anderson, and
issuing certain financial orders. Specifically, the plain-
tiff claims that the court erred by (1) awarding
$43,158.65 from the plaintiff’s retirement account to the
defendant, (2) awarding alimony to the defendant, while
not awarding alimony to the plaintiff, (3) awarding the
defendant certain real property in Jamaica, and (4)
awarding attorney’s fees to the defendant. We affirm
the judgment of the trial court.
  The following facts and procedural history are rele-
vant to our review of the plaintiff’s claims. In its memo-
randum of decision dated October 22, 2013, the court
found that the plaintiff was ‘‘clearly responsible for the
breakdown of the marriage,’’ as a result of an admission
by the plaintiff regarding multiple sexual relationships
with other women. The court additionally found that
there was one child of the marriage, who was twenty
years old and presently enrolled in college. As it related
to the finances of the parties, the court found that the
plaintiff had a retirement account with a value of
$95,643.97 and that the defendant had a total of
$29,326.67 in two retirement accounts and would
receive pension benefits upon retirement that would
pay her $516.88 per month. The court further found, in
relation to the marital property distribution, that the
plaintiff was the sole owner of property located at 64
Terry Place in Bridgeport and that property in St. Mary,
Jamaica was owned jointly by the parties.
  The court then issued orders after considering the
relevant statutory provisions, as well as the parties’
assets, liabilities, income, and expenses. Specifically,
the court ordered that the property located at 64 Terry
Place, the marital home, was to remain the exclusive
property of the plaintiff, and the property located at
633 North Ridgefield Road in Bridgeport was awarded
to the defendant. Neither party was to be responsible
for expenses related to the respective property of the
other. The court ordered that the plaintiff’s interest in
the property in St. Mary, Jamaica, be transferred to the
defendant. The court also ordered that the plaintiff pay
the defendant $1 per year in alimony for a period of
ten years from the date of judgment and $2500 toward
the attorney’s fees of the defendant. The court ordered
that the defendant would retain her pension, with no
claim to it by the plaintiff. The court lastly ordered
the plaintiff to transfer to the defendant, by way of a
qualified domestic relations order, $43,158.65, ‘‘due to
an outstanding loan of $20,000 in order to equalize the
parties’ retirement accounts.’’ The plaintiff filed the pre-
sent appeal, challenging these financial orders.
  We begin by setting forth the relevant standard of
review. ‘‘[I]n domestic relations cases . . . this court
will not disturb trial court orders unless the trial court
has abused its legal discretion or its findings have no
reasonable basis in the facts. . . . As has often been
explained, the foundation for this standard is that the
trial court is in a clearly advantageous position to assess
the personal factors significant to a domestic relations
case . . . . In determining whether a trial court has
abused its broad discretion in domestic relations mat-
ters, we allow every reasonable presumption in favor
of the correctness of its action. . . . Notwithstanding
the great deference accorded the trial court in dissolu-
tion proceedings, a trial court’s ruling . . . may be
reversed if, in the exercise of its discretion, the trial
court applies the wrong standard of law.’’ (Citations
omitted; internal quotation marks omitted.) Maturo v.
Maturo, 296 Conn. 80, 87–88, 995 A.2d 1 (2010).
   With respect to the factual predicates for financial
awards, the distribution of property and the underlying
rationale for awarding attorney’s fees, our standard of
review is clear. ‘‘This court may reject a factual finding
if it is clearly erroneous, in that as a matter of law it
is unsupported by the record, incorrect, or otherwise
mistaken. . . . This court, of course, may not retry a
case. . . . The fact-finding function is vested in the trial
court with its unique opportunity to view the evidence
presented in a totality of circumstances, i.e., including
its observations of the demeanor and conduct of the
witnesses and parties, which is not fully reflected in the
cold, printed record which is available to us. Appellate
review of a factual finding, therefore, is limited both
as a practical matter and as a matter of the fundamental
difference between the role of the trial court and an
appellate court. . . . A finding of fact is clearly errone-
ous when there is no evidence in the record to support
it . . . or when although there is evidence to support
it, the reviewing court on the entire evidence is left
with the definite and firm conviction that a mistake has
been committed.’’ (Internal quotation marks omitted.)
Sabrowski v. Sabrowski, 105 Conn. App. 49, 53, 935
A.2d 1037 (2007).
   General Statutes § 46b-81 (c) provides in relevant
part that ‘‘the court, after considering all the evidence
presented by each party, shall consider the length of
the marriage, the causes for the . . . dissolution of the
marriage . . . the age, health, station, occupation,
amount and sources of income, earning capacity, voca-
tional skills, education, employability, estate, liabilities
and needs of each of the parties and the opportunity of
each for future acquisition of capital assets and income.
The court shall also consider the contribution of each
of the parties in the acquisition, preservation or appreci-
ation in value of their respective estates.’’ Furthermore,
‘‘[o]ur jurisprudence requires the trial court to consider
all the statutory criteria set forth in . . . § 46b-81 in
determining how to distribute parties’ assets in a disso-
lution action. . . . We do not, however, require that
courts ritualistically recite the criteria they considered,
nor are they bound to any specific formula respecting
the weight to be accorded each factor.’’ (Citation omit-
ted; footnote omitted.) Casey v. Casey, 82 Conn. App.
378, 384, 844 A.2d 250 (2004).
                             I
   The plaintiff first claims that the court abused its
discretion when it failed to consider evidence presented
at trial and awarded the defendant $43,158.65 from his
retirement account. He argues that the court’s attempt
to ‘‘equalize the parties’ retirement accounts’’ failed to
take into consideration outstanding loans by both par-
ties, rather than just those of the plaintiff. Put another
way, the plaintiff claims that the court’s financial orders
were logically inconsistent with the evidence presented
to the court, and, therefore, it could not reasonably
have concluded as it did.
    Although § 46b-81 (c) requires the trial court to evalu-
ate certain factors before distributing the parties’ assets
in a marital dissolution action, it has broad discretion
when applying the statutory factors to assign the par-
ties’ assets. See Emanuelson v. Emanuelson, 26 Conn.
App. 527, 530, 602 A.2d 609 (1992). We also note that
‘‘[t]he scope of our review of the trial court’s exercise
of its broad discretion in domestic relations cases is
limited to a determination of whether the court’s con-
clusions were correct on the law and reasonably
reached on the evidence. . . . The trial court has the
best opportunity to observe the parties, pass on the
credibility of witnesses, and weigh and interpret the
evidence. . . . We will indulge every reasonable pre-
sumption that the court’s action was correct.’’ (Internal
quotation marks omitted.) Collucci v. Collucci, 33 Conn.
App. 536, 540, 636 A.2d 1364 (1994).
   The court received exhibits and heard testimony
regarding the retirement funds of the parties. The plain-
tiff testified that the market value of his retirement
account was $116,239.06, with a loan balance of
$20,595.09, which was the result of a loan he took out
for his brother. The plaintiff further testified that he
borrowed an additional $11,095.54 against his retire-
ment account to buy a car for his personal use. The
defendant testified that she did not know whether her
retirement account balance ever exceeded $60,000, but
that she withdrew $27,000 to assist with household bills
after the plaintiff vacated the marital residence. In addi-
tion, the defendant testified that she withdrew $10,000
from her account to purchase a car for the parties’
daughter. In sum, the evidence showed that the defen-
dant’s withdrawals from her retirement account were
for marital and household bills, whereas the plaintiff’s
withdrawals were for personal expenses, unrelated to
the interests of the family.
   In the present case, although the plaintiff argues that
the order regarding the retirement accounts was incon-
sistent with the facts presented at trial, we conclude
that the trial court’s award was supported by the evi-
dence, and its conclusions and orders were in accor-
dance with applicable law. The court therefore did not
abuse its discretion in awarding the defendant
$43,158.65 from the plaintiff’s retirement account.
                            II
   The plaintiff next claims that the court abused its
discretion by awarding alimony to the defendant and
not awarding alimony to him.1 Because this claim
requires two distinct inquiries, we determine first
whether the court acted improperly when it awarded
alimony to the defendant, and then we determine
whether it acted improperly when it did not award
alimony to the plaintiff.
   We begin by setting forth the principles necessary to
review both claims. ‘‘A fundamental principle in dissolu-
tion actions is that a trial court may exercise broad
discretion in awarding alimony and dividing property
as long as it considers all relevant statutory criteria.
. . . In reviewing the trial court’s decision under [an
abuse of discretion] standard, we are cognizant that
[t]he issues involving financial orders are entirely inter-
woven. The rendering of judgment in a complicated
dissolution case is a carefully crafted mosaic, each ele-
ment of which may be dependent on the other.’’ (Inter-
nal quotation marks omitted.) Cimino v. Cimino, 155
Conn. App. 298, 303, 109 A.3d 546 (2015). In addition,
we note that the statutory factors for determining ali-
mony in General Statutes § 46b-822 are almost identical
to the factors used to distribute property in § 46b-81
(c). See Emanuelson v. Emanuelson, supra, 26 Conn.
App. 531.
   Additional facts are necessary for the resolution of
these claims. Our review of the record reveals that there
was evidence before the court on which it reasonably
could have based its orders. The court heard testimony
as it related to the parties’ income and use of marital
funds. At the time of trial, the plaintiff was forty-six
years old, the defendant was forty-nine years old, and
the parties’ daughter was twenty years old. The plaintiff
worked as a tax analyst for Loews Corporation in New
York, New York, and the defendant worked as a regis-
tered nurse at Bronx Lebanon Hospital in Bronx, New
York. The plaintiff reported a net weekly income of
$567.48, and the defendant reported a net weekly
income of $1474.47. The plaintiff testified that the par-
ties’ daughter was in college and working, and that the
defendant was paying for the majority of the daughter’s
expenses that were not covered by the daughter’s
income.
  The plaintiff further testified that he earned addi-
tional income by preparing tax returns for individuals
outside of the purview of his employment. The plaintiff
conceded that he had two extramarital affairs during
the course of the marriage, which the court determined
resulted in the breakdown of the marriage. In April,
2007, the plaintiff had wired $21,000 to a third party for
an investment; all of those funds were lost. In addition,
the plaintiff had received more than $51,000 from a
refinance and equity loan taken against the marital resi-
dence, but none of the funds received were used for
marital expenses or for the benefit of the parties’ child.
Finally, the plaintiff was contributing $172 per week to
his retirement account, which was not included on his
financial affidavit.
                            A
  We first address the court’s award of alimony to the
defendant. The plaintiff claims that, considering the
factual record, the court could not have reasonably
concluded as it did.
   The plaintiff acknowledges that the court has broad
discretion to apply the applicable statutory provision,
§ 46b-82, and it is not required to make explicit findings
regarding each or any of the prescribed factors. See
Greco v. Greco, 70 Conn. App. 735, 740, 799 A.2d 331
(2002). In reliance on deCossy v. deCossy, 172 Conn.
202, 204–205, 374 A.2d 182 (1977), he argues, however,
that the only question is ‘‘whether the court could have
reasonably concluded as it did.’’
   The court heard testimony and made findings related
to the statutory considerations of § 46b-82, including
testimony regarding the twelve year duration of the
parties’ marriage, the breakdown of the marriage as a
result of the plaintiff’s infidelity, the respective ages
and health of the parties, the current occupations as a
tax analyst (plaintiff) and nurse (defendant), the plain-
tiff’s potential for increased income preparing tax
returns for individuals outside of the purview of his
employment, the assets and debts of the parties, and the
defendant’s financial support of the parties’ daughter.
   Our review of the record indicates that the court
properly considered these factors in determining
whether to award alimony, and that it reasonably con-
cluded, on the basis of the evidence and in light of
§ 46b-82, that the defendant should be awarded $1 per
year in alimony.
                            B
   We next address the court’s decision not to award
alimony to the plaintiff. The plaintiff asserts that
although courts have broad discretion in determining
whether to award alimony under § 46b-82, he merited
spousal support pursuant to O’Neill v. O’Neill, 13 Conn.
App. 300, 313, 536 A.2d 978 (‘‘[t]he unambiguous pur-
pose of rehabilitative alimony is to allow the recipient
spouse to attain self-sufficiency’’), cert. denied, 207
Conn. 806, 540 A.2d 374 (1988).
   In O’Neill, this court stated that ‘‘the purpose of the
rehabilitative alimony [award] was to allow the plaintiff
to finish her nursing training or other training so that she
may obtain permanent employment.’’ Id. In the present
case, the plaintiff failed to produce evidence that he
required spousal support in order to attain self-suffi-
ciency. Evidence was offered at trial that the plaintiff
solely owned the property at 64 Terry Place in Bridge-
port, which he was awarded by the court, and that he
had a retirement account valued at $95,643.97, and the
court ordered that he was to retain his 2006 Chrysler
Town & Country vehicle. Furthermore, the evidence
indicated that the plaintiff borrowed funds against the
equity of the marital home and from joint accounts,
without providing any of the funds to the defendant.
The plaintiff also conceded that he stopped making
mortgage payments or contributing to any household
expenses at the marital home more than a year prior
to the date of dissolution, resulting in a large arrearage
on the mortgage. In addition, the defendant testified
that she was the sole source of financial support of the
parties’ daughter while she attended college. Finally,
the plaintiff had elected to contribute $172 per week
to his retirement account, thereby significantly reduc-
ing his available income. Unlike in O’Neill, the plaintiff
in the present case is fully employed and demonstrated
no need for rehabilitative alimony.
   The court heard extensive testimony, as we reiter-
ated, which is sufficient to support its factual findings
and financial awards. We conclude that the plaintiff
failed to demonstrate that he should prevail on his claim
that the court abused its discretion when it did not
award alimony to him.
                            III
   The plaintiff next claims that the court erred when
it awarded certain real property in Jamaica to the defen-
dant. Specifically, the plaintiff argues that the court’s
award of the Jamaican property to the defendant,
‘‘absent any finding of value or legal status . . . was
an abuse of discretion.’’ The evidence presented at trial
indicated that the defendant inherited the property from
her father, but due to marital property ownership laws
in Jamaica, the plaintiff’s name also was included on
the deed.
  ‘‘In distributing the assets of the marital estate, the
court is required by § 46b-81 to consider the estate of
each of the parties. Implicit in this requirement is the
need to consider the economic value of the parties’
estates. The court need not, however, assign specific
values to the parties’ assets.’’ (Emphasis added.)
Bornemann v. Bornemann, 245 Conn. 508, 531, 752
A.2d 978 (1998). Section 46b-81 provides in relevant part
that ‘‘[a]t the time of entering a decree . . . dissolving a
marriage . . . pursuant to a complaint under section
46b-45, the Superior Court may assign to either spouse
all or any part of the estate of the other spouse. . . .’’
The assignment of property under § 46b-81 requires the
court to make three determinations: (1) whether some-
thing is property within the meaning of § 46b-81, (2) an
appropriate method for valuing the property, and (3)
the most equitable distribution of the property. Krafick
v. Krafick, 234 Conn. 783, 792–93, 663 A.2d 365 (1995).
Our Supreme Court has held that ‘‘[t]he trial court’s
findings will be overturned only if it misapplies, over-
looks, or gives a wrong or improper effect to any test
or consideration which it was [its] duty to regard. . . .
As with other questions of fact, unless the determina-
tion by the trial court is clearly erroneous, it must
stand.’’ (Citation omitted; internal quotation marks
omitted.) Bornemann v. Bornemann, supra, 532.
  The plaintiff does not dispute that the property in
Jamaica is ‘‘property’’ within the meaning of § 46b-81;
instead, he argues that the court abused its discretion
by failing to consider the second step of the previously
mentioned process, and, therefore, improperly awarded
the property to the defendant. Specifically, the plaintiff
argues that the court did not have sufficient evidence
from which to determine the value of the property and,
therefore, lacked the ability to equitably dispose of the
property. We disagree.
   At the outset, we note that, as a general proposition,
‘‘the trial court need not necessarily specify a valuation
method used. Nor is the court required to set forth
specific factors that were considered in arriving at that
determination.’’ (Internal quotation marks omitted.)
Brooks v. Brooks, 121 Conn. App. 659, 667, 997 A.2d
504 (2010). In this case, neither party provided the court
with expert testimony regarding the value of the prop-
erty in Jamaica. As a result, the court was left to rely
upon the testimony of the parties and its general knowl-
edge to establish the value of the property. See Porter
v. Porter, 61 Conn. App. 791, 800, 769 A.2d 725 (2001);
see also Watson v. Watson, 20 Conn. App. 551, 560, 568
A.2d 1044 (1990) (owner of property is competent to
testify as to its market value), rev’d in part on other
grounds, 221 Conn. 698, 607 A.2d 383 (1992). The plain-
tiff testified that the property had a value of $55,000,
which he ascertained by going to Jamaica and inquiring
about comparable properties. He further testified that
he believed $55,000 was a conservative estimate.
According to the defendant, the property was worth
$9690 based on a purchase price in Jamaican dollars
and a subsequent conversion to United States dollars.
She testified that she inherited the historically owned
family property and that the plaintiff did not contribute
any funds to the purchase of the property. The defen-
dant further testified that the only reason that the prop-
erty was in both parties’ names was that in Jamaica,
married parties were required to own property jointly.3
   The plaintiff also seeks to distinguish the present
case from Bornemann v. Bornemann, supra, 245 Conn.
508. In Bornemann, our Supreme Court stated, in rela-
tion to stock options determined to be distributable
marital property, that ‘‘[a]lthough the evidence before
the court as to the value of the fourth and fifth flights
of stock options certainly could have been provided in
much greater detail and with much greater precision—
perhaps by an expert witness who could have offered
projections as to the present value of [those] flights of
stock opitions—neither party chose to introduce such
evidence.’’ Id., 534. The court further stated that ‘‘[b]oth
parties in a dissolution proceeding are required to item-
ize all of their assets in a financial affidavit and to
provide the court with the approximate value of each
asset. . . . If the parties fail to do so, the equitable
nature of the proceedings precludes them from later
seeking to have the financial orders overturned on the
basis that the court had before it too little information
as to the value of the assets distributed. In this case,
it was not a misapplication of the law for the trial court
to have valued the asset on the basis of the scant evi-
dence provided and to have distributed the asset on
the basis of that valuation. The fact that neither party
advocated a sophisticated method of valuation nor pro-
vided any particularly detailed or precise evidence of
value . . . did not preclude the trial court from equita-
bly distributing those options.’’ Id., 535–36.
  The plaintiff argues that, unlike in Bornemann, the
evidence offered at trial in the present case was confus-
ing and vague, and, therefore, the court could not have
reasonably arrived at an adequate valuation. We
disagree.
  In its memorandum of decision, the court indicated
that it had carefully considered the criteria set forth in
§§ 46b-81 and 46b-82; at trial, it heard testimony regard-
ing the legal status and value of the property by both
parties. Thereafter, the court awarded the property in
Jamaica to the defendant. On the basis of our review
of the record and in light of the testimony of the parties
as set forth previously, we conclude that the court did
not abuse its discretion in awarding this property to
the defendant.
                            IV
   The plaintiff finally claims that the court abused its
discretion when it awarded attorney’s fees to the defen-
dant.4 Specifically, he claims that, pursuant to Maguire
v. Maguire, 222 Conn. 32, 44–45, 608 A.2d 79 (1992),
the court was required to find that an award of attor-
ney’s fees was necessary to avoid undermining its other
financial awards. According to the plaintiff, the court
made no explicit finding that the defendant lacked suffi-
cient liquid assets to pay her own legal fees or that
failing to award fees would undermine its other orders.
He further contends that the record does not support
such a conclusion. The defendant counters by arguing
that, pursuant to Ramin v. Ramin, 281 Conn. 324, 915
A.2d 790 (2007), the award of attorney’s fees was proper
as she incurred substantial fees due to the egregious
litigation misconduct of the plaintiff. Although the
defendant’s reliance on Ramin is misplaced,5 we con-
clude that the record supports a finding that the failure
to award the defendant $2500 would have undermined
the court’s other financial orders, and, therefore, the
court did not abuse its discretion by awarding attorney’s
fees to the defendant. See Bee v. Bee, 79 Conn. App.
783, 791, 831 A.2d 833, cert. denied, 266 Conn. 932, 837
A.2d 805 (2003), overruled in part on other grounds by
Tuckman v. Tuckman, 308 Conn. 194, 202 n.6, 61 A.3d
449 (2013).
   ‘‘The general rule of law known as the American
rule is that attorney’s fees and ordinary expenses and
burdens of litigation are not allowed to the successful
party absent a contractual or statutory exception. . . .
This rule is generally followed throughout the country.
. . . Connecticut adheres to the American rule. . . .
There are few exceptions. For example, a specific con-
tractual term may provide for the recovery of attorney’s
fees and costs . . . or a statute may confer such rights.
(Internal quotation marks omitted.) Giordano v. Gior-
dano, 153 Conn. App. 343, 352–53, 101 A.3d 327 (2014).
   General Statutes § 46b-62 authorizes the trial court to
order payment of attorney’s fees in dissolution actions.6
See Altraide v. Altraide, 153 Conn. App. 327, 337, 101
A.3d 317, cert. denied, 315 Conn. 905, 104 A.3d 759
(2014). ‘‘Whether to allow counsel fees [under §§ 46b-
62 and 46b-82], and if so in what amount, calls for the
exercise of judicial discretion. . . . An abuse of discre-
tion in granting counsel fees will be found only if [an
appellate court] determines that the trial court could
not reasonably have concluded as it did.’’ (Internal quo-
tation marks omitted.) Vanicky v. Vanicky, 128 Conn.
App. 281, 284, 18 A.3d 602 (2011).
   ‘‘[T]he general rule under Maguire [v. Maguire,
supra, 222 Conn. 32] is that an award of attorney’s fees
in a marital dissolution case is warranted only when at
least one of two circumstances is present: (1) one party
does not have ample liquid assets to pay for attorney’s
fees; or (2) the failure to award attorney’s fees will
undermine the court’s other financial orders.’’ Ramin
v. Ramin, supra, 281 Conn. 352; see also Kupersmith
v. Kupersmith, 146 Conn. App. 79, 96–97 n.13, 78 A.3d
860 (2013).
  The following additional facts are necessary for the
resolution of this issue. During closing argument, the
defendant’s counsel stated: ‘‘In regards to the [claim
for] attorney’s fees, [the defendant] is seeking $5000
toward her attorney’s fees. For one point, we had to
come in on two separate occasions because due to the
fact [that the plaintiff] represented himself, he never
informed my client or myself that he was moving for-
ward with a motion . . . . He provided no documenta-
tion that he ever spoke to me, sent me an e-mail, a
letter, anything stating that he was moving forward with
his motion.
   ‘‘Due to that fact, Your Honor entered orders where
[the plaintiff] misrepresented to the court that he had
informed me, and I, as a commissioner of the Superior
Court, can let you know . . . and have, that he never
informed me. Cost my client numerous hours, a least
a couple of thousand dollars for me to come down the
day the order was entered and return to court and argue
the motion to open . . . which we did that day, which
took several hours because after you had entered
orders, Your Honor, and we were walking out of the
courthouse, [the plaintiff] started walking in. So, we
are seeking attorney’s fees for that . . . .’’
   The motion that the defendant’s counsel referred to
in closing argument had been filed by the plaintiff to
have the defendant pay approximately $16,000 for the
mortgage of the marital home from October, 2012,
through September, 2013. The plaintiff had left the mari-
tal home in October, 2012 while the defendant remained
in the home. In August, 2013, the defendant moved to
a new home, and at that time, the plaintiff returned to
the marital home. The plaintiff filed his motion seeking
payment of approximately $16,000 and failed to inform
the defendant or her counsel that argument on his
motion would be heard by the court. In August, 2013,
without either the defendant or the defendant’s counsel
being present, the court granted the plaintiff’s motion.
The defendant’s counsel subsequently filed a motion to
reargue, which the court granted. The court also
vacated its prior order and denied the plaintiff’s motion
for payment of approximately $16,000 by the defendant.
  In its memorandum of decision, the court specifically
indicated that it had considered the statutory criteria
of §§ 46b-81 and 46b-82, as well as the assets, liabilities,
income and expenses of the parties. It ordered that the
plaintiff ‘‘pay $2500 toward the [defendant’s] attorney’s
fees within 30 days from date of this judgment.’’
   The court heard evidence that the actions of the plain-
tiff, although not egregious litigation conduct, unneces-
sarily increased the legal fees incurred by the defendant.
The court also heard evidence that the plaintiff had
received additional income for completing tax returns
for individuals, and this income was not listed on his
financial affidavit. Finally, the court specifically found
the plaintiff at fault for the breakdown of the marriage,
and it had uncontested evidence of his extramarital
affairs. A reading of the court’s decision reveals a delib-
erate and conscious effort to divide the marital estate
as equitably as possible between the parties. Consistent
with that objective, the court awarded the defendant
50 percent of the attorney’s fees that she had requested.
To disallow that award would undermine the court’s
other financial orders. Under these facts and circum-
stances, and mindful of our deferential standard of
review, we cannot conclude that the court abused its
discretion in ordering the plaintiff to pay $2500 toward
the defendant’s attorney’s fees.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    Although, the plaintiff additionally argues that the court’s alimony order
was clearly erroneous, he fails to offer a sufficient analysis in support of
such a claim. See Nowacki v. Nowacki, 129 Conn. App. 157, 163, 20 A.3d
702 (2011) (‘‘It is well settled that [w]e are not required to review claims
that are inadequately briefed. . . . We consistently have held that [a]nalysis,
rather than mere abstract assertion, is required in order to avoid abandoning
an issue by failure to brief the issue properly.’’ [Internal quotation marks
omitted.]).
  2
    General Statutes § 46b-82 provides in relevant part: ‘‘(a) At the time of
entering the decree, the Superior Court may order either of the parties to
pay alimony to the other, in addition to or in lieu of an award pursuant to
section 46b-81. . . . In determining whether alimony shall be awarded, and
the duration and amount of the award, the court shall consider the evidence
presented by each party and shall consider the length of the marriage, the
causes for the . . . dissolution of the marriage . . . the age, health, station,
occupation, amount and sources of income, earning capacity, vocational
skills, education, employability, estate and needs of each of the parties and
the award, if any, which the court may make pursuant to section 46b-
81 . . . .’’
  3
    The defendant further testified that there were complications with the
land records, stemming from the mishandling by and death of the individual
responsible for managing the sale of the property.
  4
    The plaintiff also argues that the court’s determination was clearly erro-
neous, but fails to offer a sufficient analysis. We, therefore, decline to review
this claim. See Nowacki v. Nowacki, 129 Conn. App. 157, 163, 20 A.3d 702
(2011); see footnote 1 of this opinion.
  5
    In Berzins v. Berzins, 306 Conn. 651, 657, 51 A.3d 941 (2012), our Supreme
Court expressly limited the application of Ramin to instances of discovery
misconduct. See also Perry v. Perry, 312 Conn. 600, 629, 95 A.3d 500 (2014);
Rousseau v. Rousseau, 148 Conn. App. 837, 852, 88 A.3d 559 (2014).
  6
    General Statutes § 46b-62 (a) provides in relevant part: ‘‘In any proceeding
seeking relief under the provisions of this chapter and sections 17b-743,
17b-744, 45a-257, 46b-1, 46b-6, 46b-212 to 46b-213w, inclusive, 51-348a and
52-362, the court may order either spouse or, if such proceeding concerns
the custody, care, education, visitation or support of a minor child, either
parent to pay the reasonable attorney’s fees of the other in accordance with
their respective financial abilities and the criteria set forth in section 46b-
82. . . .’’